Citation Nr: 1125756	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-44 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to an increased compensable disability rating for a left knee disability.


REPRESENTATION

Veteran (Appellant) represented by:  Jaya Shurtliff, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1993 to April 1996. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  By that rating decision, the RO, in part, denied service connection for MS and continued a noncompensable disability rating assigned to the service-connected left knee disability.  The Veteran appealed the RO's July 2008 rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claims for service connection for MS and entitlement to an increased compensable disability rating for his service-connected left knee disability must be remanded for additional development, specifically to have the RO/AMC print out records from a CD-ROM (a type of optical disk capable of storing large amounts of data) that was obtained from the Social Security Administration (SSA) and to schedule the Veteran for a VA orthopedic examination of his left knee.  

In September 2009, the RO received a CD-ROM from the SSA.  While the Board was not able to view the specific contents of the documents on the CD-ROM, an exhaustive list of records was listed.  The Board is experienced in reviewing SSA records, and the amount of documentation tends to be significantly more than what is shown on the CD-ROM.  For example, the only SSA document of record is the partial content of a March 2009 SSA decision, reflecting that the Veteran was awarded SSA benefits based on his MS. 

CD-ROMs that are received by the RO from the SSA are encrypted.  This CD-ROM was obtained in September 2009, which may explain why the Board was able to review the documentation stored in it.  There is an agreement between the Veterans Benefits Administration (VBA) and the Board that VBA will print out the documents on the SSA CD-ROM.  Thus, the Board will request that the RO/AMC print out the records from the CD-ROM received in September 2008.

An April 2009 VA examiner concluded that the Veteran's MS did not have its onset during his period of military service.  If on remand, additional records are obtained from the SSA and include additional facts related to the Veteran's MS, the RO/AMC should seek clarification of the etiology opinion obtained from the April 2009 VA examiner.  If that physician is no longer with VA (and additional evidence from the SSA is received that has not been reviewed by VA previously), the RO/AMC should then provide the Veteran with a new examination and obtain medical opinions as to the etiology of his MS.

The Board has also determined that a remand of the Veteran's claim for an increased compensable disability rating for the service-connected left knee disability is warranted so that he may undergo further VA medical examination to determine its current severity.

The last VA examination of the service-connected left knee disability was in June 2008, which is over three years ago.  Thus, further examination is required to obtain more contemporaneous medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that SSA has regarding the Veteran and any decision issued by an Administrative Law Judge.  These records should be associated with the claims files.  If this search yields a negative result, this fact must be noted in the record and communicated to the Veteran.
   
2.  If the records from the SSA are received on a CD-ROM, the RO/AMC must print out the contents and associate them with the claims files.
   
3.  If additional records that have not been reviewed by VA previously are received from the SSA, the RO/AMC should seek clarification, in the form of an addendum, from the VA physician who examined the Veteran to determine the etiology of his MS in April 2009.  The claims folders should be made available to the examiner for review.  The Veteran need not be examined.
   
In light of any newly received evidence obtained from the SSA, the examiner must provide an opinion as to whether any current MS had its onset during active service or is related to any in-service disease or injury, or had its onset within seven (7) years of the Veteran's discharge from military service in April 1996.

4.  If the April 2009 VA physician is no longer available, and additional evidence is received from the Social Security Administration that has not been reviewed by the April 2009 examiner, the Veteran should be afforded a VA examination by an appropriate health care provider to determine the nature and etiology of any current MS. The claims folder should be made available to the examiner for review.  All tests and studies (including x-rays) deemed necessary should be accomplished. The examiner must answer the above-cited question with respect to the etiology of the Veteran's MS.

5.  The RO/AMC should also schedule the Veteran for a VA examination with an orthopedist to determine the severity of his service-connected left knee disability.  The following considerations will govern this examination:

a. The claims folders, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims folders, the medical records obtained and a copy of this remand.

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service- connected left knee disability.

The examiner must report the complete range of motion for the left knee.  In providing this information, the physician should indicate whether there is any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

6.  After completion of the above and any additional development of the evidence that the RO/AMC may deem necessary, the RO/AMC should review the record and readjudicate the claim for service connection for MS and entitlement to an increased compensable disability rating for a left knee disability in light of any additional evidence added to the record assembled for appellate review.

If any benefit sought remains denied, the Veteran and his attorney should be issued an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the substantive development of his service connection and increased evaluation claims.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board, however, takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his service connection and increased evaluation claims.  His cooperation in VA's efforts to develop these claims, including reporting for the scheduled VA orthopedic examination, is both critical and appreciated.  The Veteran is also advised that failure to report for the scheduled orthopedic examination may result in a denial of his increased evaluation claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


